Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered April 17, 1990, convicting him of sexual abuse in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The majority of the alleged errors concerning improper statements made in the prosecutor’s summation were not objected to at trial, and thus were not preserved for appellate review as a matter of law (see, People v Medina, 53 NY2d 951, 953). Moreover, those of the prosecutor’s alleged improper statements that are preserved for appellate review were a fair response to the defense counsel’s attack on the complainant’s credibility (see, People v Stephens, 156 AD2d 604; People v Estrella, 156 AD2d 710; People v Roberts, 156 AD2d 731).
Furthermore, the defendant’s claim of error with respect to the court’s failure to instruct the jury on the definition of sexual contact is not preserved for appellate review, since the defendant raised no objection to the charge as given (see, People v Balls, 69 NY2d 641).
The sentence imposed was not excessive. Bracken, J. P., O’Brien, Ritter and Copertino, JJ., concur.